Title: From George Washington to John Hancock, 23 November 1776
From: Washington, George
To: Hancock, John



Sir
New Ark Nov. 23d 1776

I have not yet heard that any Provision is making to supply the place of the Troops composing the Flying Camp, whose departure is now at hand. The situation of our Affairs is truly critical & such as requires uncommon exertions on our part. From the movements of the Enemy & the information we have received, they certainly will make a push to possess themselves of this part of the Jersey. In order that you may be fully apprized of our Weakness and of the necessity there is of our obtaining early Succours, I have by the advice of the Genl Officers here, directed Genl Mifflin to wait on you. he is intimately acqu[ainte]d with our circumstances and will represent them better, than my hurried state will allow. I have wrote to Genl Lee to come over with the Continental Regiments immediately under his command; those with Genl Heath, I have ordered to secure the Passes, through the Highlands; I have also wrote to Govr Livingston requesting of him such aid as may be in his power, and would submit it to the consideration of Congress, whether application should not be made for part of the Pensylvania Militia to step forth at this pressing time.
Before I conclude, I would mention if an Early & immediate supply of Money could be sent to Mr Dalham to pay the Flying Camp Troops, it might have a happy effect. they would subsist themselves comfortably on their return—provide many necessaries of which they are in great want, & moreover, It might be the means of inducing many after seeing Their friends to engage again.
I expected on coming here to have met with many of the Militia, but find from inquiry that there are not more than from four to five

Hundred at the different posts. I have the Honor to be Sir Yr Most Obedt St

Go: Washington

